DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

3.        The preliminary amendment has been received on 12/05/2021.
           Claims 1, 10, 17 and 18 have been amended. 
           Claims 1-20 are currently pending in this application.

Allowable Subject Matter

4.         Claims 1-20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10 and 18, the most relevant prior art, Yamazaki et al. (US PAP 2021/0004507 A1) in view of Grove et al. (US PAP 2015/0356730 A1) teach a CT system, a CT method and a non-transitory computer-readable medium storing instructions to be executed by a processor to perform the CT method (see abstract; paragraphs 0037 and 0080); wherein Yamazaki et al. teach an inclusion module to receive a powder sample from a probable powder source; a computed tomography equipment; a memory for storing program instructions (see abstract; paragraphs 0037 and 0080); an inclusion processor, coupled to the memory, and in communication with the inclusion module, and operative to execute program instructions to: receive the powder sample; execute a computed tomography (CT) scan process of the received powder sample to generate a first dataset including one or more images (see abstract; paragraphs 0037 and 0080). 
           Grove et al. teach a CT system, a CT method and a non-transitory computer-readable medium storing instructions to be executed by a processor to perform the CT method (see abstract; paragraphs 0012, 0044, 0049, 0070, 0102 and 0115) comprising: an inclusion module to receive a sample (see paragraphs 0012, 0044, 0049, 0070, 0102 and 0115); a computed tomography equipment (see paragraph 0096); a memory for storing program instructions (see paragraphs 0096);  an inclusion processor, coupled to the memory, and in communication with the inclusion module (see paragraph 0096), and operative to execute program instructions to: receive the sample; execute a computed tomography (CT) scan process of the received sample to generate a first dataset including one or more images identify inclusions in the one or more images (see paragraphs 0044, 0049 and 0115), via a segmentation process; reconstruct, via a reconstruction process, the identified inclusion into a 3D representation; measure the identified inclusion (see paragraph 0049 and 0058).

            Claims 2-9, 11-17, 19 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US Patent 6,813,338 B2; see abstract; column 6, lines 19-60); Lee et al. (US PAP 2012/0163547 A1; see paragraphs 0030, 0054 and 0055) and Wu et al. (US PAP 2018/0321393 A1; see paragraphs 0053, 0162, 0163 and 0185) teach the methods and devices for executing computed tomography (CT) scan process with the variety of powder samples.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       
/I.K./  December 17, 2021